Citation Nr: 9925177	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-44 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular evaluation for residuals, 
right femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1981 to 
May 1985, and apparently several years of earlier, unverified 
active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  
This case was remanded in June 1996 for additional 
development.  In December 1997, the Board granted a 10 
percent schedular evaluation for residuals of right femur 
fracture, and remanded the issue of entitlement to an 
extraschedular evaluation for this disorder for consideration 
by the RO.  The case is again before the Board for 
consideration.


FINDING OF FACT

The veteran's disability of residuals of a fracture of the 
right femur, currently evaluated as 10 percent disabling, is 
neither unusual nor exceptional in nature, nor has it been 
shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

An extraschedular evaluation for residuals of a fracture of 
the right femur is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.321 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
warranted.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A review of the record does not indicate that the veteran's 
right femur disability resulted in frequent periods of 
hospitalization or marked interference with employment.  An 
October 1996 VA examination report did not indicate that the 
veteran reported a history of frequent hospitalization or 
marked interference with employment due to his right femur 
disorder.  On the contrary, the examination report noted that 
the veteran denied any loss of work time due to his service-
connected disability.  

The Board notes that pursuant to the Board's December 1997 
remand order, the RO in January 1998 denied an extraschedular 
evaluation without fulfilling it's duty of informing the 
veteran that he was responsible for furnishing employment 
records to support his claim that his cervical disability 
affected his employment.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  The Board notes further, however, that 
in January 1998, the veteran was notified that he had 60 days 
to submit additional evidence in relation to his claim.  No 
response has been received from the veteran.  In light of the 
RO's notice of his right to submit additional evidence, and 
the lack of response from the veteran, the Board finds that 
the RO's failure to follow Spurgeon constitutes harmless 
error.  

Based upon a review of the record, the Board finds that the 
veteran has not submitted evidence that the nature of his 
residuals of a right femur fracture, currently evaluated as 
10 percent disabling, is so unusual or exceptional as to 
render impracticable the application of the regular schedular 
standards.  While the veteran has asserted that because of 
his right femur disability, he cannot do his job effectively, 
he has not provided any corroborative evidence to show that 
the disability markedly interferes with employment beyond the 
extent contemplated by the regular schedular criteria.  Nor 
does the medical evidence indicate that the disability 
requires frequent inpatient care as to render impractical the 
application of regular schedular standards.  On the contrary, 
the treatment records indicate only occasional treatment, on 
an outpatient basis.  Hence, a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an extraschedular evaluation for residuals, 
right femur fracture, is denied.





		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

